DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 03/15/2022, in which, claims 1-19, are pending. Claims 1 and 13 are independent. Claims 2-12 and 14-19, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  KOGL et al. (USPAP 2018/0179006).

Referring to claim 1, KOGL et al., teaches an image reading apparatus ([as shown  in fig 1 and 2]), comprising: a reader that reads an image of a medium bundle ([scanner 10 as the “image reading apparatus” is imaged] see 0055-0056);
 a first roller ([34 of fig 2]) that transports the medium bundle toward the reader and is provided upstream of the reader in a transporting direction in which the medium bundle is transported ([see 0058-0059]);
 a second roller ([36 of fig 2]) that nips the medium bundle between the first roller ([34 of fig 2]) and the second roller ([ 36 of fig 2]) and transports the medium bundle toward the reader; ([[0066] the imaging unit 44 starts imaging of the medium transport path 26 when driving of the feeding roller 34 is started]);
 a third roller ([50 of fig 2]) that transports the medium bundle read by the reader and is provided downstream of the reader in the transporting direction; ([0068] a pair of transport rollers 50 is provided on the downstream side of the double feeding detecting sensor 48 in the transport direction in the medium transport path 26]);
  a fourth roller ([56 of fig 2]) that nips the medium bundle between the third roller  ([50 of fig 2]) and the fourth roller and transports the medium bundle; and a driving source that drives the first roller, ([34 of fig 2]) the second roller,  ([36 of fig 3]) the third roller (50 of fig 2]) and the fourth roller, ([0071] the medium P is discharged from a discharging port 24 by being nipped by a pair of discharging rollers 56, see 0071]). the transport driving roller 50a and the discharging driving roller 56a are configured so as to be rotatably driven by the transport driving motor 38 as a common driving source;

Referring to claim 2, KOGL et al., teaches an image reading apparatus ([as shown  in fig 1 and 2]), wherein the reader includes a first reader and a second reader, and the first reader is displaceable in an advance and retreat manner with respect to the second reader to change a gap between the first reader and the second reader.

Referring to claim 3, KOGL et al., teaches an image reading apparatus ([as shown  in fig 1 and 2]), wherein the reader includes a first reader and a second reader, and only one of the first reader and the second reader is displaceable in an advance and retreat manner with respect to the other to change a gap between the first reader and the second reader.

Referring to claim 4, KOGL et al., teaches an image reading apparatus ([as shown  in fig 1 and 2]), wherein the gap in a case in which the medium bundle is transported is wider than the gap in a case in which a medium is transported, the medium being thinner than the medium bundle.

Referring to claim 5, KOGL et al., teaches an image reading apparatus ([as shown  in fig 1 and 2]), wherein, the gap is changed by a displacement portion that is configured to displace the first reader.

Referring to claim 6, KOGL et al., teaches an image reading apparatus ([as shown  in fig 1 and 2]), further comprising: a pressing member that is presses the first reader toward the second reader, ([the lever of the second medium detecting sensor 52 rotates on the downstream side in the transport direction, by being pressed by a tip end of the medium P (refer to two-dot dashed line in FIGS. 2 and 4]).

Referring to claim 7, KOGL et al., teaches an image reading apparatus ([as shown  in fig 1 and 2]), further comprising, a first pressing member that presses the first roller toward the second roller (36 of fig 2); and a second pressing member that presses the third roller toward the fourth roller, ([see 0069 the lever of the second medium detecting sensor 52 rotates on the downstream side in the transport direction, by being pressed by a tip end of the medium P (refer to two-dot dashed line in FIGS. 2 and 4)

Referring to claim 8, KOGL et al., teaches an image reading apparatus ([as shown  in fig 1 and 2]), further comprising: a feeding roller (36) that feeds the medium bundle and a medium, the feeding roller being provided upstream of the first roller in the transporting direction; ([0060] As illustrated in FIG. 2, the separating roller 36 as a “separating unit” is provided at a position of facing the feeding roller 34.
a separating roller that nips the medium between the feeding roller and the separating roller, separates the medium and is provided upstream of the first roller in the transporting direction, wherein the separating roller is configured to switch a separation state in which the medium is separated and a non- separation state in which the medium is not separated, wherein the separating roller is set to be in the non-separation state when the feeding roller feeds the medium bundle, ([0060] as illustrated in FIG. 2, the separating roller 36 as a “separating unit” is provided at a position of facing the feeding roller 34. As illustrated in FIG. 4, two separating rollers 36 are provided at positions corresponding to the feeding roller 34 in the device width direction

Referring to claim 9, KOGL et al., teaches an image reading apparatus ([as shown  in fig 1 and 2]), wherein the separating roller is displaceable in an advance and retreat manner with respect to the feed roller to change a gap between the separating roller and the feed roller, ([the first medium detecting sensor 42 transmits a detecting signal to the control unit 30]).

Referring to claim 10, KOGL et al., teaches an image reading apparatus ([as shown  in fig 1 and 2]), wherein the gap in a case which the separating roller is set to be in the non-separation state is wider than the gap in a case in which the separating roller is set to be in the separation state. ([the first medium detecting sensor 42 transmits a detecting signal to the control unit 30]).

Referring to claim 11, KOGL et al., teaches an image reading apparatus ([as shown  in fig 1 and 2]), further comprising: a power transmitting portion that includes a plurality of toothed wheels meshing with each other and transmits power from a driving source to the separating roller, wherein meshing of a part of the plurality of toothed wheels is released by an actuator when the separating roller is set to be the non-separation state, [0112] When referring to FIG. 17, a power supply of the scanner 10 is set to an ON state, as step S10. In addition, the control unit 30 rotatably driving the feeding roller 34 as step S11, and detects an initial changing amount of the changing amount of a position of the feeding roller 34 using the angle detecting sensor 66]).

Referring to claim 12, KOGL et al., teaches an image reading apparatus ([as shown  in fig 1 and 2]), wherein the medium bundle is a passport, ([an image on at least one face of the first face and the second face of the medium P is read in the image reading unit 54] see 0071]).

Referring to claim 13, KOGL et al., teaches an image reading apparatus ([as shown  in fig 1 and 2]), comprising: a lower portion (12 of fig 2); an upper portion (14 of fig 2) that is provided above the lower potion and is configured to rotate relative to the lower portion to expose a transporting path on which a first medium and a second medium are transported, the first medium being thinner than second medium; ([in the lower unit 12 and the higher unit 14, only exteriors of housings thereof are denoted by a virtual line]);
 a reader that reads an image of the first medium and an image of the second medium, ([scanner 10 as the “image reading apparatus” is imaged] see 0055-0056);
a second roller ([36 of fig 2]) that nips the medium bundle between the first roller ([34 of fig 2]) and the second roller ([ 36 of fig 2]) and transports the medium bundle toward the reader; ([[0066] the imaging unit 44 starts imaging of the medium transport path 26 when driving of the feeding roller 34 is started]);
 a third roller ([50 of fig 2]) that transports the medium bundle read by the reader and is provided downstream of the reader in the transporting direction; ([0068] a pair of transport rollers 50 is provided on the downstream side of the double feeding detecting sensor 48 in the transport direction in the medium transport path 26]);
  a fourth roller ([56 of fig 2]) that nips the medium bundle between the third roller  ([50 of fig 2]) and the fourth roller and transports the medium bundle
a feeding roller (34)that feeds the first medium and the second medium and is provided at the lower portion (12 of fig 2, see 0054]); 
a separating roller (36 of fig 2) that nips the first medium between the feed roller and the separating roller, separates the first medium and is provided at the upper portion; ([the separating roller 36 as a “separating unit” is provided at a position of facing the feeding roller 34 of fig 2] see 0060) a first roller that transports the second medium fed by the feeding roller toward the reader, the first roller (34) being provided at the upper portion and between the feeding roller and the reader in a transporting direction in which the second medium is transported; [0070] An image reading unit 54 as the “reading unit” is provided on the downstream side of the second medium detecting sensor 52]); and 
a driving source ([the transport driving roller 50a and the discharging driving roller 56a are configured so as to be rotatably driven by the transport driving motor 38 as a common driving source]), that drives the first roller, the second roller, the third roller and the fourth roller, ([the transport driving roller 50a and the discharging driving roller 56a are configured so as to be rotatably driven by the transport driving motor 38 as a common driving source, see 0073-0074]).

Referring to claim 14, KOGL et al., teaches an image reading apparatus ([as shown  in fig 1 and 2]), wherein the reader includes a first reader (54A)  that is provided at the upper portion and a second reader (54B) that is provided at the lower portion, and the first reader (54a) is displaceable in an advance and retreat manner with respect to the second reader to change a gap between the first reader and the second reader, ([the first reading unit 54A and the second reading unit 54B are configured as a “reading unit”, and is configured as a contact type image sensor module (CISM), as an example.

Referring to claim 15, KOGL et al., teaches an image reading apparatus ([as shown  in fig 1 and 2]), wherein the reader includes a first reader (54A) that is provided at the upper portion and a second reader ([54b) that is provided at the lower portion, and only one of the first reader and the second reader is displaceable in an advance and retreat manner with respect to the other to change a gap between the first reader and the second reader, ([the first reading unit 54A and the second reading unit 54B are configured as a “reading unit”, and is configured as a contact type image sensor module (CISM), as an example]).

Referring to claim 16, KOGL et al., teaches an image reading apparatus ([as shown  in fig 1 and 2]), wherein the gap in a case in which the second medium is transported is wider than the gap in a case in which the first medium is transported, ([the first medium detecting sensor 42 transmits a detecting signal to the control unit 30]).

Referring to claim 17, KOGL et al., teaches an image reading apparatus ([as shown  in fig 1 and 2]), wherein the gap in a case in which the second medium is transported is wider than the gap in a case in which the first medium is transported, ([the first medium detecting sensor 42 transmits a detecting signal to the control unit 30]).
Referring to claim 18, KOGL et al., teaches an image reading apparatus ([as shown  in fig 1 and 2]), further comprising, a first pressing member ([52 of fig 2) that presses the first roller(34) toward the second roller (36); and a second pressing member that presses the third roller (50) toward the fourth roller (56), ([see 0069, when the medium P is transported along the medium transport path 26, the lever of the second medium detecting sensor 52 rotates on the downstream side in the transport direction, by being pressed by a tip end of the medium P (refer to two-dot dashed line in FIGS. 2 and 4]).

Referring to claim 19, KOGL et al., teaches an image reading apparatus ([as shown  in fig 1 and 2]), wherein the second medium is a passport, ([an image on at least one face of the first face and the second face of the medium P is read in the image reading unit 54] see 0071]).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677